             Case 1:19-cv-10436-ER Document 33 Filed 07/13/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



PATRICE CHAMBERS, on behalf of herself
and all others similarly situated,                    Civil Action No. 19-cv-10436

                           Plaintiff,

       vs.                                            THIRD NOTICE OF SUPPLEMENTAL
                                                      AUTHORITY IN SUPPORT OF
HSBC BANK USA, N.A.                                   OPPOSITION TO MOTION TO DISMISS

                           Defendant.



       Plaintiff Patrice Chambers respectfully submits this Notice of Supplemental Authority to

advise the Court of four additional orders denying motions to dismiss in cases challenging

financial institutions’ practices of assessing multiple fees per item. Each of the attached

decisions support of Plaintiff’s Opposition to Motion to Dismiss (ECF No. 26).

       First, in Darty v. Scott Credit Union, No. 19L0793 (St. Clair Cty. Cir. Ct., Ill. June 24,

2020), attached as Exhibit A, the court denied a motion to dismiss claims for breach of contract

and the implied covenant of good faith and fair dealing based on conduct that was identical to

HSBC’s. As the Darty court explained, the account agreement “plainly promise[d] to only assess

‘a charge for each item’ and the Fee Schedule plainly promise[d] to only assess a fee ‘Per Item.’”

Id. at 12. Applying this language, the court denied the motion to dismiss, noting that “nothing in

the 2018 Agreement . . . unambiguously authorize[d] multiple charges on the same item returned

for insufficient funds. Id. at 13. The court denied the motion to dismiss the breach of contract claim

“[b]ecause the 2018 Agreement only provides for the assessment of ‘a charge for each item,’ is

silent regarding the assessment of fees when a merchant resubmits an item, and fails to define ‘per


                                                  1
            Case 1:19-cv-10436-ER Document 33 Filed 07/13/20 Page 2 of 4




item.’” Id. at 15. The analogous provisions in the HSBC agreements define the term “item” in

language that, if anything, supports Chambers’s position, making the claims before this Court even

stronger.

       The court further denied the motion to dismiss the plaintiff’s claim for breach of the implied

covenant of good faith and fair dealing. The court noted that “[t]he Contract grant[ed] Defendant

Scott complete discretion to pay or return items that overdraw the account.” Id. at 15-16. Thus, the

plaintiff’s allegations that “Scott has exercised this discretion abusively by assessing fees in a

manner that breaches the Contract and is inconsistent with the reasonable expectations of its

consumers” were sufficient to state a claim. Id. at 16.

       Second, in Brown v. Educators Credit Union, No. 2019CV1814 (Racine Cty. Cir. Ct. Wis.

July 1, 2020) (Dkt. 51), attached as Exhibit B, the court denied a motion to dismiss claims that the

defendant credit union’s practice of assessing multiple fees on a single item breached the parties’

contract, including the implied covenant of good faith. The credit union asserted that its contract

unambiguously allowed for the imposition of multiple fees; however, the court rejected the credit

union’s argument, noting the plaintiff challenged the credit union’s interpretation as “contrary to

industry standards” and “ambigu[ous] when read with other provisions of the contract.” Id. at 2.

Thus, the court found that “reasonable individuals may disagree with the actual meaning of the

membership agreement regarding assessment of NSF charges and accordingly the motion to

dismiss the breach of contract claim must be denied.” Id.

       Third, the court in Garciga v. South Florida Educ. Fed. Credit Union, No. 2020-000733-

CA-01 (Miami-Dade Cty., Fla. June 19, 2020), attached as Exhibit C, also considered a credit

union’s identical practice of assessing multiple fees per item and held that the plaintiff stated a

claim for breach of contract and breach of the covenant of good faith and fair dealing. Id. at 1.


                                                 2
           Case 1:19-cv-10436-ER Document 33 Filed 07/13/20 Page 3 of 4




        Finally, in Baptiste v. GTE Federal Credit Union, No. 20-CA-002728 (Hillsborough Cty.,

Fla. July 8 2020), attached as Exhibit D, the court also denied a motion to dismiss breach of

contract and breach of the duty of good faith and fair dealing claims. The plaintiff in Baptiste

challenged the “assessment of multiple $35 insufficient funds fees on the same (often small-dollar)

electronic transactions or checks when reprocessed again and again after initially being returned

for insufficient funds.” Id. at 2. The court held that the “Plaintiff has plausibly alleged that an item

refers to an accountholder instruction for payment,” id. at 5-6. and that it was ambiguous whether

the contract permitted the bank to assess more than one NSF Fee on the same item, id. at 6. The

Baptiste court also rejected preemption arguments that mirror HSBC’s. Id. at 8-10.

        This Court should adopt the reasoning in the foregoing cases and should deny Defendant’s

motion to dismiss.




                                                Respectfully submitted,



Dated: July 13, 2020                            /s/ David M. Berger

                                                David M. Berger
                                                Eric H. Gibbs
                                                GIBBS LAW GROUP, LLP
                                                501 14th Street, Suite 1110
                                                Oakland, CA 94612
                                                (510) 350-9700
                                                ehg@classlawgroup.com
                                                dmb@classlawgroup.com

                                                John A. Kehoe (JK-4589)
                                                KEHOE LAW FIRM, P.C.
                                                41 Madison Avenue, 31st Floor
                                                New York, NY 10010
                                                (212) 804-7700
                                                   3
Case 1:19-cv-10436-ER Document 33 Filed 07/13/20 Page 4 of 4




                           jkehoe@kehoelawfirm.com

                           Jeffrey Kaliel
                           Kaliel PLLC
                           1875 Connecticut Avenue NW, 10th Floor
                           Washington, DC 20009
                           202-350-4783
                           jkaliel@kalielpllc.com

                           Counsel for Plaintiffs and the Proposed Classes




                              4
